UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8028


GLORBMAN LAMONT BROWN,

                Plaintiff - Appellant,

          v.

J. EWART, CLASSIFICATION OFFICER; NURSE MORGAN;          MASTER
DEPUTY FAGGART; OFFICER A. LANE; LIEUTENANT LANE,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:09-cv-00573-CCE-LPA)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Glorbman Lamont Brown, Appellant Pro Se.     Kenneth Ray Raynor,
TEMPLETON & RAYNOR, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Glorbman   Lamont     Brown      appeals    the     district    court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the     record    and   find     no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Brown v. Ewart, No. 1:09-cv-00573-CCE-LPA (M.D.N.C. Oct.

30, 2012; Jan. 28, 2013). *            We deny Brown’s motion to appoint

counsel.      We deny Appellees’ motion to dismiss.                      We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the     materials      before    this    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




      *
       We construe Brown’s “Traverse to Defendants Motion to
Dismiss Appeal” as a timely notice of appeal from the district
court’s final order.



                                          2